



COURT OF APPEAL FOR ONTARIO

CITATION: Tarion
    Warranty Corporation v. Latreille, 2014 ONCA 904


DATE: 20141216

DOCKET: C59041

Cronk, Juriansz and Epstein JJ.A.

BETWEEN

Tarion Warranty Corporation

Plaintiff/Defendant by Counterclaim

(Respondent)

and

François Yvon Latreille and Samia Benmiloud

Defendants/Plaintiffs by Counterclaim

(Appellants)

Douglas R. Adams, for the appellants

Neil Abbott, for the respondent

Heard and released orally: December 10, 2014

On appeal from the order of Justice David G. Stinson of
    the Superior Court of Justice, dated June 9, 2014.

ENDORSEMENT

[1]

The only question on this appeal is whether the motion judge erred by concluding
    that a condominium corporation is a homeowner for the purpose of the warranty
    provisions of the
Ontario New Home Warranties Plan Act
, R.S.O. 1990, c. O. 31 (the Act)
. On
    the basis of that conclusion, the motion judge declared that the appellant, Mr.
    Latreille, as indemnifier for the builder Domaines, is personally liable for any
    deficiency in the monies paid out of the guarantee fund under the Act in
    respect of the warranty claims processed by the respondent Tarion Warranty
    Corporation for the common elements at Ottawa Carleton Standard Condominium Corporation
    No. 737.

[2]

The appellant relies on the definitions of home and owner in s. 1 of
    the Act. These definitions, he argues, do not apply to a condominium
    corporation and consequently a condominium corporation is not entitled to receive
    payment out of the guarantee fund.

[3]

The difficulty with the appellants argument is that s. 15(a) of the Act
    provides that for the purposes of ss. 13 and 14, a condominium corporation
    shall be deemed to be the owner of the common elements of the corporation.

[4]

The appellant says that s. 15(a) does not deem a condominium to be an
    owner of a home and therefore does not apply. The appellant, however, cannot
    offer any meaning for s. 15(a). He says the provision is befuddling and this
    court should regard it as nonsense.

[5]

We do not agree. In our view, the legislation is clear. It is a fundamental
    principle of statutory interpretation that all of a statutes provisions be
    read together and that each be given meaning. It is evident that the legislature,
    in enacting s. 15 of the Act, intended to make the warranties under the Act
    available to a condominium corporation in respect of the common elements.
    Section 15(a) is a full answer to the grounds raised in the appeal.

[6]

The appeal is dismissed

[7]

The respondent is entitled to its costs of the appeal, fixed in the
    total amount of $6,500, inclusive of disbursement and all applicable taxes.

E.A.
    Cronk J.A.

R.G.
    Juriansz J.A.

Gloria
    Epstein J.A.


